Case 20-13637-mdc   Doc 51   Filed 01/15/21 Entered 01/15/21 09:55:40   Desc Main
                             Document     Page 1 of 4
Case 20-13637-mdc   Doc 51   Filed 01/15/21 Entered 01/15/21 09:55:40   Desc Main
                             Document     Page 2 of 4
Case 20-13637-mdc   Doc 51   Filed 01/15/21 Entered 01/15/21 09:55:40   Desc Main
                             Document     Page 3 of 4
Case 20-13637-mdc   Doc 51   Filed 01/15/21 Entered 01/15/21 09:55:40   Desc Main
                             Document     Page 4 of 4
